      Case 4:20-cr-06002-SAB     ECF No. 109    filed 04/21/20   PageID.375 Page 1 of 2




1    Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
     21 N Cascade St
2
     Kennewick, WA 99336
     Telephone: (509) 586-3091
3    Attorney for Defendant

4

5
                              United States District Court
                            Eastern District of Washington
6                          Before the Hon. Stanley A Bastian

7    United States of America,

                                     Plaintiff, No. 4:20-CR-06002-SAB-4
8
     v.
                                                Notice of Appearance
9    Johhny Manuel Savala,

10                                 Defendant.

          To:          Clerk of the Court; and
11
          And to:      United States Attorney’s Office

12   Notice is hereby given of the entry of the undersigned as counsel for Johhny

13   Manuel Savala, Defendant. All further notice and copies of pleadings, papers and

     other material relevant to this action, other than original service of process,
14
     should be directed to and served upon:
15
             Adam R. Pechtel, WSBA #43743
16           21 N Cascade St, Kennewick, WA 99336
             (509) 586-3091
17
     Done this the 21st day of April 2020.
18
                                          Respectfully Submitted,
19
                                               s/Adam R. Pechtel
                                               Adam R. Pechtel/ WSBA #43743
20                                             Attorney for Defendant


      Notice of Appearance- 1
      Case 4:20-cr-06002-SAB      ECF No. 109    filed 04/21/20   PageID.376 Page 2 of 2




1                                  SERVICE CERTIFICATE

     I certify that April 21, 2020, I electronically filed the foregoing with the District
2
     Court Clerk using the CM/ECF System, which will send notification of such
3
     filing to the following:
4

5
     Stephanie A Van Marter, Attorney for Plaintiff

6

7                                              s/Adam R. Pechtel
                                               Adam R. Pechtel/ WSBA #43743
                                               Attorney for Defendant
8
                                               Pechtel Law PLLC
                                               21 N Cascade St
9                                              Kennewick, WA 99336
                                               Telephone: (509) 586-3091
10                                             Email: adam@pechtellaw.com

11

12

13

14

15

16

17

18

19

20


      Notice of Appearance- 2
